
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1399
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2010
			Mr. Berry submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Honoring the lives, and mourning the loss,
		  of Sergeant Brandon Paudert and Officer Bill Evans, members of the West Memphis
		  Police Department.
	
	
		Whereas, on May 20, 2010, the people of West Memphis,
			 Arkansas, suffered an act of tragic violence;
		Whereas the shooting resulted in the tragic deaths of
			 Sergeant Brandon Paudert and Officer Bill Evans;
		Whereas during the shootout that ensued, Crittenden County
			 Sheriff Dick Busby was shot in the arm and his Chief Deputy, W.A. Wren, was
			 shot in the abdomen and remains in critical condition;
		Whereas Brandon Paudert, 39, of West Memphis, Arkansas,
			 while serving as Sergeant on the Interstate Interdiction Unit for the West
			 Memphis Police Department and doing what he loved most, was killed in the line
			 of duty;
		Whereas Brandon Paudert truly believed in the words “to
			 protect and serve”, and followed his dream to be a police officer like his
			 father, West Memphis Police Chief Bob Paudert, and was a fourth generation law
			 enforcement officer;
		Whereas Brandon Paudert loved his children and family and
			 is survived by his wife, Kim Paudert of West Memphis, Arkansas, whom he had
			 dated since they were 14 years old, his father and mother, Robert and Linda
			 (Nichols) Paudert of West Memphis, Arkansas, his daughter, Katie Paudert of
			 West Memphis, Arkansas, his two sons, Lane Paudert and Wil Paudert, both of
			 West Memphis, Arkansas, his brother and sister-in-law, Brian and Kathy Paudert
			 of Seymour, Missouri, and his nephew, Aaron Paudert;
		Whereas Thomas W. “Bill” Evans, 38, of Crawfordsville,
			 Arkansas, was a police officer for the City of West Memphis;
		Whereas Thomas Evans was a 9-year veteran of the West
			 Memphis Police Department, a member of the Drug Interdiction Unit, and nephew
			 of the West Memphis, Arkansas, Chief of Police;
		Whereas Thomas Evans is survived by his loving family
			 including his father, Thomas R. “Sonny” Evans of Augusta, Arkansas, his mother,
			 Sharon Scott of Batesville, Arkansas, his two sons, Thomas Dylan Evans of
			 Crawfordsville, Arkansas, and David Craig Closs of Marion, Arkansas, his
			 fiancée, Sunday Shanks of Crawfordsville, Arkansas, his two brothers, Jimmy
			 Evans of Crawfordsville, Arkansas, and Andrew St. Clair of Cord, Arkansas, his
			 three sisters, Angela R. Driver of Turrell, Arkansas, Joyce Alfaro of Turrell,
			 Arkansas, and Shawna Saucier of Southside, Arkansas, and his two step-sisters,
			 Brittney Neldon of Augusta, Arkansas, and Mellisa Higgs of Augusta,
			 Arkansas;
		Whereas this violent act should serve as a reminder to all
			 that the men and women wearing a badge face life-threatening situations so that
			 the rest us can stay safe, and that this is the greatest sacrifice we can ask
			 of someone;
		Whereas a memorial fund is being created in their
			 honor;
		Whereas this ultimate sacrifice is felt hardest by the
			 wives, children, and other family of the fallen officers, and should be
			 recognized for their sacrifice as well; and
		Whereas residents of West Memphis, Arkansas, and
			 throughout Crittenden County have come together to support the officers’ loved
			 ones: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the ultimate sacrifice made by
			 Sergeant Brandon Paudert and Officer Bill Evans while on duty;
			(2)extends its deepest condolences to the
			 families and friends of Sergeant Brandon Paudert and Officer Bill Evans;
			 and
			(3)recognizes the
			 great courage and honor that all men and women in uniform have, and the risk
			 they take to keep others safe.
			
